DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 09/03/2021, Claims 3 and 12 have been cancelled, and Claims 1, 2, 4-11, 13-20 and newly added Claims 21-22 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
 
 Claim 13 (Currently Amended) The blood vessel access closure device of claim 11, wherein the adhesive patch comprising at least a third plurality of electrodes.

Claim 18 (Currently Amended) The blood vessel access closure device of claim [[12]] 11, wherein the adhesive patch includes a circuit configured to transmit a wireless signal, the wireless signal indicative of the impedance.


REASONS FOR ALLOWANCE
Claims 1, 2, 4-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ryan (US PGPub 2005/0101965), Razavi (US PGPub 2011/0282162), and Akerfeldt (US PGPub 2006/0173492) does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 11, and 19 which recite, inter alia " an adhesive patch configured to be placed on a person's skin over the blood vessel, the adhesive patch comprising a second electrode".  The novelty of this invention is the configuration of closure device which uses an adhesive patch which includes at least one electrode in combination with the electrode on the suture wire also in conjunction to measure the electrical impedance between suture wire electrode and one or more of the patch's electrodes.  Based on the impedance measurements, a determination can be made as to whether the hole in the blood vessel has been adequately sealed (Paragraph 0020; instant specification PGPub).
The closest prior arts of record Ryan, Razavi, and Akerfeldt teach a blood access closure device similar to that of Claims 1, 11, and 19, however the prior art does not disclose that the closure device includes an adhesive patch comprising a further second electrode in the system. 
Because none of the prior art documents of record teach a blood access closure device as recited in Claims 1, 11, and 19, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 11, and 19 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771